Citation Nr: 1759121	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus type II (diabetes).


REPRESENTATION

Veteran represented by: Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012(heart condition) rating decision and a September 2012 (diabetes) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  The transcript has been associated with the file.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes was incurred in service.





CONCLUSION OF LAW

The criteria for the establishment of service connection for diabetes are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 (d) are also satisfied. The current list of diseases is found at 38 C.F.R. 
§ 3.309 (e).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain following diseases shall be service-connected if the requirements of 38 C.F.R.  § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied; those diseases include Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes). 38 C.F.R. § 3.309 (e).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cer. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



III.  Service Connection for Diabetes

The Veteran has a current diagnosis of diabetes.  In order to qualify for presumptive service connection, the evidence would have to show the Veteran served for any period of time in county in the Republic of Vietnam (Vietnam).  

The Veteran contends that he set foot in Vietnam when he went to pick up spare parts in order to repair planes.  In his April 2017 hearing, the Veteran stated that while he was assigned to the U.S.S. Enterprise, he went in country for maintenance issues and returned to the ship.  The Veteran stated he was assigned to the U.S.S. Enterprise in October 1966 and June through July 1967.  While he was on board, he worked in the maintenance office for the aircraft.  The Veteran stated that on one occasion, he was flown in-country, loaded parts for a plane that needed repairs on the ship, took the truck back to the plane, and flew back to the ship.  The Veteran stated that total time on the ground was between thirty and forty-five minutes.  The Veteran stated Mr. B. was his counterpart in the office and Mr. B. was present when the Veteran left to go pick up the plane parts.  The Veteran stated Mr. F. was working the flight line and saw the Veteran board the aircraft.  The Veteran stated he found in his research of the deck logs, that they rarely list the people who got on and off the planes, which is why there was no record of him leaving the ship.

In September 2012, Mr. B. submitted a statement.  Mr. B. stated that normally, they would receive the parts they needed to repair planes via the ship's mail plane.   However, on an occasion, this didn't happen.  Two planes were required to leave the ship and the Veteran was on a flight ashore.  Mr. B. said he saw the Veteran board the plane to go ashore to Vietnam to get the parts needed.

Mr. F. submitted a statement in July 2012.  Mr. F. stated that the Veteran was on the flight off the ship into South Vietnam for spare parts during an extended line period in the spring of 1967.

The Naval History and Heritage Command (NHHC) deck log records show no mention of the Veteran leaving the ship.  However, NHHC also stated that it was not customary for ships to keep such detailed deck logs of those leaving and returning to the ship.  Additionally, the Joint Services Records Research Center (JSRRC) said that while they were unable to verify whether personnel aboard went ashore, the records did indicate the ship had tours of duty in the Gulf of Tonkin in 1966 and 1967.  Similarly, the Department of Veteran Affairs stated it was unable to verify the Veteran's in country service.

The Veteran's personnel records indicate that he had active service aboard the U.S.S. Enterprise, which had been ordered to the Gulf of Tonkin.  The Veteran's testimony as to his in county service is credible.  Additionally, the Board has no reason to doubt the two statements by Mr. B. and Mr. F., both of whom state that the Veteran left the ship, went to Vietnam, picked up parts for a plane repair, and then returned to the ship.  While there is no official documentation of the Veteran's in-country service, the Board recognizes that it was not customary for deck logs to record every individual leaving and returning to a ship.  The Defense Personnel Records Information Retrieval System (DPRIS) indicated the U.S.S. Enterprise was deployed to the Gulf of Tonkin during the spring of 1967, the time when the Veteran and his fellow service members say the Veteran went in country.  The Board finds the evidence of whether the Veteran served in country to at least be in equipoise, and resolving all doubt in favor of the Veteran, finds that the Veteran served in country in Vietnam.  Because the Veteran has a current diagnosis of diabetes and because he served in country in Vietnam, he is entitled to presumptive service connection and the claim will be granted.


ORDER

Service connection for diabetes mellitus type II is granted.





	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that his heart condition is a result of his time in service.  In particular, he contends that his ischemic heart condition is due to his exposure to herbicide agents during service in the Republic of Vietnam.  

The Veteran's medical records indicate that he had a myocardial infarction in January 1999.  The Veteran's medical records also indicate that he has been treated for this heart condition.  However, there is no evidence of whether the Veteran has a current heart condition.  Therefore, the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of any current heart condition, including ischemic heart disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart condition, to include ischemic heart disease.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

(a) Whether the Veteran has a current heart condition, to include ischemic heart disease.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition was incurred during active duty service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition was aggravated by active duty service.  

The examiner should provide a complete rationale for any opinion provided.

3.  After #1 and #2 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  


The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


